Citation Nr: 1412420	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-13 973A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for bipolar disorder, including anxiety, depression, repressed rage and isolation.

2.  Entitlement to service connection for a bilateral shoulder disorder (claimed as bilateral dislocated shoulders).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney

WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and a former spouse (his 3rd wife)

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in part, granted his claim of entitlement to service connection for bipolar disorder and assigned an initial 10 percent rating retroactively effective from February 12, 2009.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating - meaning assign different ratings at different times since the effective date of the award to compensate the Veteran for occasions when the disability has been more severe than at others).

In another decision since issued in August 2009, the RO increased the disability rating for the bipolar disorder to 50 percent with the same retroactive effective date of February 12, 2009.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating absent express indication to the contrary).

In January 2014, in support of this and other claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the Veteran's claims file, so is of record.

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Instead of paper, VA is transitioning to what ultimately will be an entirely electronic claims processing system.  Virtual VA and VBMS are highly secured electronic repositories used to store and review every document involved in the claims process.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In argument he submitted on the Veteran's behalf in October 2013, also when questioning and assisting him during the January 2014 videoconference hearing since held before this Board, the Veteran's attorney additionally alleged entitlement to an earlier effective date of March 12, 1971 for the grant of service connection for the bipolar disorder, including the anxiety, depression, repressed rage and isolation.  This additional issue, though clearly raised, has not been initially considered or adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Board therefore is referring this issue to the RO for appropriate consideration.

In this decision the Board is deciding the claim of entitlement to service connection for the bilateral shoulder disorder.  However, since they require further development, the Board instead is remanding the remaining claims of entitlement to an initial disability rating higher than 50 percent for the bipolar disorder, including the associated anxiety, depression, repressed rage and isolation, and for a derivative TDIU.


FINDING OF FACT

The Veteran is not shown by the competent and credible evidence of record to have a current bilateral shoulder disorder, is not shown to have sustained a shoulder injury or developed such a disorder during his service, and did not have arthritis of either shoulder to a compensable degree within one year of completing his service.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  But element (4), the requirement of requesting that the claimant provide any evidence in his or her possession pertaining to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date of the disability in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).


VA satisfied these notification requirements of the VCAA by means of a pre-adjudication letter dated in March 2009.  The letter afforded the Veteran notice of the types of evidence needed to substantiate this service-connection claim, the division of responsibility between him and VA in obtaining the required evidence, and requested that he provide any information or evidence in his personal possession pertaining to this claim.  The letter also satisfied the requirements of Dingess by advising him of how VA determines the "downstream" disability rating and effective date when a service-connection claim is granted.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  He therefore has received all required notice concerning this claim.

The Board also concludes that VA's duty to assist him with this claim has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as his and his attorney's statements in support of the claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he believed were relevant to this claim that have not already been obtained and associated with the record.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or that a disease manifested in accordance with presumptive service connection regulations occurred, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, but (4) insufficient evidence to decide the case.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

Here, as will be discussed in greater detail below, the Board has determined that an examination and opinion are not warranted for this claim, as there is no competent and credible evidence of record indicating the Veteran has a current diagnosis of a shoulder disorder.  Despite his assertions that he dislocated both of his shoulders during his service when he was forcibly restrained, the evidence fails to show that he was ever diagnosed with a shoulder disorder either during or even since his military service, including at any time since the filing of this claim.  Rather, the only suggestion of this comes from him personally.  VA is not obligated to provide an examination and opinion in this circumstance.  That is to say, VA is not obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

Moreover, as previously discussed, although the Veteran was provided a VCAA notification letter advising him of the evidence needed in order to substantiate his service-connection claim, he failed to submit any medical evidence showing that he has a current diagnosis of a shoulder disorder or was previously diagnosed with such condition at any point since the filing of this claim.  Indeed, he and his attorney did not testify concerning this claim during the January 2014 videoconference hearing, electing instead to rest on the existing record.  As such, this evidence of record is insufficient to trigger VA's duty to provide an examination for a medical nexus opinion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).

Further regarding that January 2014 videoconference hearing before the Board, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of:  (1) fully explaining the issues, and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, the VLJ fully complied with the requirements of Bryant.  Additionally, there is no assertion by the Veteran or his attorney that VA or the presiding VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any other prejudice in the conducting of that hearing.  To reiterate, they rested on the record.  Thus, the Board finds that the presiding VLJ complied with the duties set forth in Bryant such that this claim may be adjudicated on the current record.  Cf. Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).

Applicable Statutes, Regulations and Case Law

In order to establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit Court has held that, for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, he can establish his entitlement to service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Additionally, certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 


In a statement received in February 2009, in which he discussed the origins of his psychiatric disorders in service, the Veteran claimed that, after being released from a strait jacket, he realized that he had dislocated both of his shoulders.  He claims that his injuries were treated, including placing both arms in slings.

Review of his STRs, however, reveals no evidence of a shoulder injury of the type alleged, so particularly a dislocation, at any time during his service.  The September 1968 sick call report, which states that he was intoxicated, wild and uncontrollable, shows that he was given thorazine, placed in a strait jacket and kept on the ward overnight for observation.  It further states that, the following morning, he was awake, alert and coherent.  There is no indication that he complained of or was treated for a shoulder disorder such as the now claimed dislocations.  Moreover, his September 1968 service separation examination revealed findings within normal limits for the upper extremities.

There equally are no post-service treatment reports of record showing the Veteran has received treatment for, or has received a diagnosis of, a shoulder disorder, including a chronic one such as arthritis.

So based on a review of the complete evidence of record, the Board concludes that the competent and credible evidence of record (so the probative evidence) is against this claim of entitlement to service connection for a bilateral shoulder disorder, including chronic disability due to dislocated shoulders.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Simply put, the Veteran has not met this threshold pleading requirement - at least as concerning this particular claim.

The Board realizes that he is competent to report dislocating his shoulders during his service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  As it is within his realm of personal knowledge whether he suffered a shoulder injury during his service, his contention carries some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Even as a layman, he is competent to report on factual matters of which he has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

But even on the chance he sustained the injuries (shoulder dislocations) claimed during his service, and even if in the manner alleged, there still has to be indication of chronic, i.e., permanent, residual disability, and there is not, owing to his failure to show any present-day diagnosis or impairment.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Moreover, even if he showed this required current disability, there still would have to be medical, not just in this particular instance lay, evidence attributing this current disability to those injuries during his service.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  His mere lay opinion is insufficient to provide the requisite nexus between an in-service injury or event and any current disability because, as a layman, he is not competent to establish a medical etiology merely by his own assertion; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1).

Accordingly, the Board concludes that the most probative evidence of record does not support a grant of service connection for a bilateral shoulder disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 does not apply in this case, as there is not an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for a bilateral shoulder disorder is denied.


REMAND

As for the other claims that also are at issue in this appeal, the Veteran maintains that his service-connected bipolar disorder is even more severe than 50-percent disabling, in fact, totally disabling to the point that he is unemployable and, thus, entitled to the highest possible schedular rating of 100 percent for this disability or the derivative TDIU that he also is claiming entitlement to.


Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  And where the evidence of record does not reflect the current state of his disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The Veteran was last afforded a VA compensation and pension examination for his psychiatric disorder in April 2009.  Given that nearly five years have passed since that last mental status evaluation, and the fact that he and his ex-wife testified during the recent January 2014 videoconference hearing before the Board that his disability has worsened considerable, another examination is needed reassessing the severity of this disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination); and VAOPGCPREC 11-95 (April 7, 1995).

The Veteran also as mentioned maintains that he is unemployable as a result of his service-connected bipolar disorder.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In this case, although the Veteran does not currently qualify for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) because his single service-connected disability - that being this bipolar disorder that includes associated anxiety, depression, repressed rage and isolation - does not meet the threshold minimum rating requirements for this benefit, if shown to be unemployable there nonetheless would have to be additional consideration of § 4.16(b), which would require referring this claim to the Director of the Compensation Service or other appropriate authority for consideration of entitlement to this benefit on a special extra-schedular basis.  Moreover, and in any event, this derivative TDIU claim is "inextricably intertwined" with the claim for a higher initial rating for the bipolar disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a decision regarding one may affect the decision concerning the other).  Therefore, these claims must be decided concurrently rather than piecemeal, owing to their common parameters.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  See, too, Parker v. Brown, 7 Vet. App. 116 (1994).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA examination with a qualified examiner to reassess the severity of the Veteran's bipolar disorder, including the associated anxiety, depression, repressed rage and isolation.  The complete claims folder should be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic testing and evaluation deemed appropriate.  The examiner should elicit from the Veteran a history of symptomatology associated with the condition and note that, in addition to the medical evidence of record, the Veteran's statements have been considered.  To the extent possible, the examiner should separate symptoms due to this service-connected disability from those due to any other condition, whether mental or physical.  If this cannot be done, i.e., the parceling of symptoms, then the examiner should so indicate.  The examiner is also asked to assign a Global Assessment Functioning (GAF) score and explain what the score means and what measure of it is attributable to the service-connected bipolar disorder.  To this end, the GAF score should be interpreted as it pertains to social and industrial adaptability.  Any and all opinions must be accompanied by discussion of the underlying rationale.


Included in this overall clinical assessment also must be comment on the effect this service-connected bipolar disorder has on the Veteran's employability - meaning his ability to obtain or retain employment that would be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his age and disabilities that are not service connected.  Explanatory rationale also is needed for the opinion concerning this, if necessary citing to specific evidence in the file supporting conclusions.

2.  Ensure the report of this mental status evaluation contains the required information, both concerning the severity of the bipolar disorder and particularly its effect on the Veteran's social and occupational functioning.  If the report does not contain the required information, return it as inadequate for correction.  38 C.F.R. § 4.2.

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


